Order entered February 5, 2020




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-01129-CV

 WILLIAM NIX, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
                 LINDA NOELLE NIX, DECEASED, Appellant

                                             V.

  CHANG, M.D., INDIVIDUALLY AND D/B/A CHANG NEUROSURGERY & SPINE
                            CARE, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-05813-2018

                                         ORDER
       Before the Court is appellant’s February 3, 2020 unopposed motion for extension of time

to file his reply brief. We GRANT the motion and ORDER appellant’s reply brief be filed no

later than February 26, 2020.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE